In a matrimonial action in which plaintiff was granted a judgment of divorce, she appeals from an order of the Supreme Court, Queens County, dated August 7, 1975, which denied her motion (1) to disqualify a Justice of the Supreme Court from conducting a hearing with regard to her alleged contempt of court, (2) to direct defendant to serve a bill of particulars in connection with the contempt proceeding and (3) to refer the hearing to the *616office of the Official Referees or Special Referees of the Supreme Court, New York County, for hearing, report and determination. Order affirmed, with $50 costs and disbursements. There is no warrant for disqualification or for transfer to another county. Under the circumstances, the denial of a direction for the service of a bill of particulars in the contempt proceeding constituted a proper exercise of discretion by Special Term. Gulotta, P. J., Hopkins, Damiani, Shapiro and Hawkins, JJ., concur.